Exhibit 10.30

NON-EMPLOYEE DIRECTOR

LOGO [g34394g18e44.jpg]

NON-QUALIFIED STOCK OPTION GRANT NOTICE

Pursuant to the Allergan, Inc. 2008 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the individual listed below
(“Participant”) an option to purchase the number of shares of the Company’s
common stock, par value US$0.01 per share (“Stock”), set forth below (the
“Shares”) at the price set forth below (the “Option”). The Option is subject to
all of the terms and conditions set forth herein, in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”) and in the Plan,
each of which is incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Non-Qualified Stock Option Grant Notice (the “Grant Notice”).

 

Participant:

   

Grant Date:

   

Exercise Price per Share:    

 

US$

Total Exercise Price:

 

US$

Total Number of Shares

Subject to the Option:

  shares

Expiration Date:

   

 

Type of Option:

Non-Qualified Stock Option

 

Vesting Schedule:

Subject to the terms and conditions of the Plan, this Grant Notice and the Stock
Option Agreement, the Option shall vest and become exercisable for all of the
shares of Stock subject to the Option upon the earlier of:

 

  (i)

the first anniversary of the Grant Date, or

 

  (ii)

the next annual meeting at which one or more members of the Board are standing
for re-election.

Subject to Section 3.2 or 3.5 of the Stock Option Agreement, in no event shall
the Option vest and become exercisable for any additional shares of Stock
following Participant’s termination of service as a Director of the Company,
except as may otherwise be provided by the Administrator or as set forth in a
written agreement between the Company and Participant.

Remainder of page intentionally left blank.



--------------------------------------------------------------------------------

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Administrator arising under the Plan, this Grant Notice
or the Stock Option Agreement or relating to the Option.

 

ALLERGAN, INC.:     PARTICIPANT: By:         By:    

Print Name:

       

Print Name:

   

Title:

         

Address:

  2525 Dupont Drive    

Address:

      Irvine, California 92612        

 

Attachments:

Stock Option Agreement (Exhibit A)

    

Allergan, Inc. 2008 Incentive Award Plan (Exhibit B)

    

Allergan, Inc. 2008 Incentive Award Plan Prospectus (Exhibit C)



--------------------------------------------------------------------------------

EXHIBIT A TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE

TERMS AND CONDITIONS

February 2010

Pursuant to the Non-qualified Stock Option Grant Notice (the “Grant Notice”) to
which this Non-qualified Stock Option Agreement (this “Agreement”) is attached,
Allergan, Inc. (the “Company”) granted to the participant (“Participant”)
specified on the Grant Notice an option under the Allergan, Inc. 2008 Incentive
Award Plan (the “Plan”) to purchase the number of shares of the Company’s common
stock, par value US$0.01 per share (“Stock”), indicated in the Grant Notice,
subject to the terms and conditions of the Grant Notice, this Agreement and the
Plan.

 

I.

GENERAL

1.1.    Defined Terms.    Capitalized terms not specifically defined herein
shall have the meanings specified in the Grant Notice or, if not defined
therein, the Plan.

1.2.    Incorporation of Terms of Plan.    The Option (as defined below) is also
subject to the terms and conditions of the Plan, which are incorporated herein
by reference.

 

II.

GRANT OF OPTION

2.1.    Grant of Option.    Effective as of the grant date specified on the
Grant Notice (the “Grant Date”), the Company irrevocably grants to Participant
an option (the “Option”) to purchase any part or all of the Shares specified on
the Grant Notice, subject to the terms and conditions set forth in the Plan and
this Agreement.

2.2.    Exercise Price.    The exercise price payable for the Shares subject to
the Option shall be as set forth in the Grant Notice, without commission or
other charge.

 

III.

PERIOD OF EXERCISABILITY

3.1.    Commencement of Exercisability.

(a)    Subject to Sections 3.3 and 3.4, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice and Sections 3.2 and 3.5, or at such earlier times as are set forth in a
written agreement between the Company and Participant.

(b)    Except as provided in Sections 3.2 and 3.5, the unvested and
unexercisable portion of the Option shall terminate immediately upon
Participant’s termination of service as a Director of the Company.

3.2.    Acceleration of Exercisability.    Notwithstanding anything to the
contrary in Section 3.1 or the Grant Notice, the Option shall become fully
vested and exercisable immediately prior to Participant’s termination of service
as a Director of the Company if Participant’s termination of service occurs by
reason of Participant’s death or permanent and total disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended).

3.3.    Duration of Exercisability.    The Option shall become vested and
exercisable for the shares of Stock in one or more installments as specified in
Section 3.1, subject to acceleration as provided in



--------------------------------------------------------------------------------

Section 3.2 or Section 3.5 or pursuant to the Plan, or any other written
agreement between the Company and Participant. Each such installment that
becomes vested and exercisable shall remain vested and exercisable until it
becomes unexercisable under Section 3.4 or Section 3.5, as applicable.

3.4.    Expiration of Option.    The Option shall terminate and shall not be
exercised after the first to occur of the following events:

(a)    the expiration of ten years from the Grant Date;

(b)    except as otherwise provided in a written agreement between Participant
and the Company, the expiration of three months following the date of
Participant’s termination of service as a Director of the Company by reason of
voluntary resignation or removal for cause; or

(c)    except as otherwise provided in a written agreement between Participant
and the Company, the expiration of twelve months following the date of
Participant’s termination of service as a Director of the Company for any reason
other than voluntary resignation or removal for cause.

3.5.    Effect of Change in Control.    Notwithstanding anything to the contrary
in Sections 3.1 through 3.4 or the Grant Notice, in the event of a Change in
Control, the following provisions shall apply:

(a)    If (i) the successor or surviving entity (or any affiliate thereto)
assumes the Option (or permits the Option to remain outstanding) or replaces the
Option with an option to acquire stock in such successor or surviving entity (or
any affiliate thereto) (any such replacement award, a “Substitute Award”) and
(ii) any assumption or replacement described in (i) satisfies the requirements
set forth in Treasury Regulation section 1.409A-1(b)(5)(v)(D), the Option or
Substitute Award shall remain outstanding and be governed by their respective
terms and the provisions set forth in the Plan, subject to Section 3.5(c).

(b)    If the successor or surviving entity (or any affiliate thereto) does not
assume or replace the Option (or permit the Option remain outstanding) as
provided in Section 3.5(a), the Option shall become fully vested and exercisable
immediately prior to the occurrence of such Change in Control and shall remain
outstanding until the date of the Change in Control, subject to the
Administrator’s discretion to terminate the Option pursuant to Section 11.2 of
the Plan.

(c)    If the successor or surviving entity (or any affiliate thereto) assumes
or replaces the Option (or permits the Option remain outstanding) as provided in
Section 3.5(a) and Participant experiences a Qualifying Termination, the Option
or Substitute Award, as applicable, shall become fully vested and exercisable
immediately prior to the date of such termination and shall remain outstanding
and exercisable until the date set forth in Section 3.4(a). For purposes of the
foregoing, a “Qualifying Termination” means Participant’s termination of service
as a Director of the Company after a Change in Control but prior to the first
anniversary of the Grant Date that occurs (i) in connection with a request made
by the Company or the Board that Participant resign as a Director of the Company
or (ii) as a result of Participant not being nominated for re-election as a
Director of the Company in connection with the Change in Control.

 

IV.

EXERCISE OF OPTION

4.1.    Person Eligible to Exercise.    Except as provided in Sections 5.2(b)
and 5.2(c), during Participant’s lifetime, only Participant may exercise the
Option or any portion thereof. After Participant’s death, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.4 or Section 3.5 (as applicable), be exercised by
Participant’s personal



--------------------------------------------------------------------------------

representative or by any person empowered to do so under Participant’s will or
under the then applicable laws of descent and distribution.

4.2.    Partial Exercise.    Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.4 or Section 3.5, as applicable.

4.3.    Manner of Exercise.    The Option, or any exercisable portion thereof,
may be exercised solely by delivery to the Secretary of the Company (or any
third party administrator or other person or entity designated by the Company)
of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.4 or Section 3.5, as applicable:

(a)    An exercise notice in a form specified by the Administrator, stating that
Participant is electing to exercise the Option or a portion thereof, such notice
complying with all applicable rules established by the Administrator;

(b)    The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4; and

(c)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.

Notwithstanding the foregoing, the Company shall have the right to specify all
conditions of the manner of exercise, which conditions may vary by country and
which may be subject to change from time to time.

4.4.    Method of Payment.    Payment of the exercise price shall be by any of
the following, or a combination thereof, at Participant’s election:

(a)    cash;

(b)    check;

(c)    to the extent permitted under applicable laws, delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate exercise price; provided, that payment
of such proceeds is then made to the Company upon settlement of such sale;

(d)    through the delivery of shares of Stock which have been owned by
Participant for at least six (6) months, duly endorsed for transfer to the
Company with a Fair Market Value on the date of exercise equal to the aggregate
exercise price of the Option or exercised portion thereof;

(e)    to the extent permitted by the Administrator, through the delivery of
other lawful consideration; or

(f)    any combination of the foregoing.

4.5.    Conditions to Issuance of Stock Certificates.    The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or



--------------------------------------------------------------------------------

issued shares which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:

(a)    The admission of such shares to listing on all stock exchanges on which
such Stock is then listed;

(b)    The completion of any registration or other qualification of such shares
under any U.S. state, federal, foreign or local law or under rulings or
regulations of the U.S. Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its sole and
absolute discretion, deem necessary or advisable;

(c)    The obtaining of any approval or other clearance from any U.S. state,
federal, foreign or local governmental agency which the Administrator shall, in
its sole and absolute discretion, determine to be necessary or advisable;

(d)    The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4; and

(e)     The lapse of such reasonable period of time following the exercise of
the Option as the Administrator may from time to time establish for reasons of
administrative convenience.

4.6.    Rights as Stockholder.    The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until such shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
shares are issued, except as provided in Section 11.1 of the Plan.

 

V.

OTHER PROVISIONS

5.1.    Administration.    The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Option.

5.2.    Limited Transferability.

(a)    Subject to Section 5.2(b), the Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution. Neither the Option nor any interest or right therein or part
thereof shall be liable for Participant’s debts, contracts or engagements or the
debts, contracts or engagements of Participant’s successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision of this Agreement, with the consent
of the Administrator, Participants who reside in the U.S. may transfer the
Option to one or more “Permitted Transferees” (as defined below), subject to the
following terms and conditions:

(i)    the Option shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution;

(ii)    the Option shall continue to be subject to all the terms and conditions
of the Plan and this Agreement, as amended from time to time, as applicable to
Participant (other than the ability to further transfer the Option); and

(iii)    Participant and the Permitted Transferee execute any and all documents
requested by the Company, including, without limitation documents to (A) confirm
the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under applicable federal and U.S.
state securities laws, and (C) evidence the transfer.

(c)    “Permitted Transferee” means, with respect to Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing Participant’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, any other entity in which these persons (or Participant)
own more than 50% of the voting interests, or any other transferee specifically
approved by the Administrator.

Unless transferred to a Permitted Transferee in accordance with Section 5.2(b),
during the lifetime of Participant, only Participant may exercise the Option or
any portion thereof. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion thereof during Participant’s lifetime. After the death of Participant,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.4 or Section 3.5, as applicable, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

5.3.    No Right to Continue in Service.    Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in service as a
member of the Board of Directors of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
stockholders (or of a Subsidiary or its stockholders, as the case may be), which
rights are hereby expressly reserved, to discharge or terminate Participant’s
services at any time for any reason whatsoever, with or without cause.

5.4.    Data Privacy.    This Section 5.4 applies to Participant only if
Participant resides outside of the U.S. If Participant resides outside the U.S.,
then Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other Option grant materials by the Company
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of the Option or any other



--------------------------------------------------------------------------------

entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company’s General Counsel. Participant
authorizes the Company, Charles Schwab & Co., Inc., and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s General Counsel.
For more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant may contact the Company’s General Counsel.

5.5.    Shares to Be Reserved.    The Company shall at all times during the term
of the Option reserve and keep available such number of shares of Stock as will
be sufficient to satisfy the requirements of this Agreement.

5.6.    Notices.    All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the local postal service addressed as follows:

 

                If to the Company:

Allergan, Inc.
Attention: General Counsel
2525 Dupont Drive
Irvine, California 92612

 

                If to Participant:

To Participant’s most recent address then
on file in the Company’s personnel records.

By a notice given pursuant to this Section 5.6, either party may thereafter
designate a different address for notices to be given to that party. Any notice
which is required to be given to Participant shall, if Participant is then
deceased, be given to the person entitled to exercise the Option pursuant to
Section 4.1 by written notice under this Section 5.6.

5.7.    Titles.    Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

5.8.    Governing Law; Venue.    This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to conflicts of law principles thereof.



--------------------------------------------------------------------------------

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Orange County, California, or the U.S. federal courts for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.

5.9.    Severability.    Should any provision of this Agreement be determined by
a court of law to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.

5.10.    Conformity to Securities Laws.    Participant acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
U.S. Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the U.S. Securities and Exchange Commission thereunder, and U.S.
state, foreign or local securities laws and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.11.    Amendments.    To the extent permitted by the Plan, this Agreement may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of this Agreement shall adversely affect the Option in any material
way without Participant’s prior written consent. This Agreement may not be
modified, suspended or terminated except by an instrument in writing signed by a
duly authorized representative of the Company and, if Participant’s consent is
required, by Participant or such other person as may be permitted to exercise
the Option pursuant to Section 4.1.

5.12.    Successors and Assigns.    The Company may assign any of its rights
with respect to the Option to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth in Section 5.2, this Agreement shall
be binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns.

5.13.    Section 16.    Notwithstanding any other provision of the Plan or this
Agreement, the Option and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

5.14.    No Advice Regarding Grant.    The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or Participant’s acquisition
or sale of the underlying shares of Stock. Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

5.15.    Electronic Delivery.    The Company may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an



--------------------------------------------------------------------------------

on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

5.16.    Imposition of Other Requirements.    The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Option and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require me to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

5.17.    Currency.    All calculations under the Plan shall be prepared based on
U.S. dollars. Amounts denominated in any currency other than U.S. dollars shall
be converted into U.S. dollars on the basis of the Exchange Rate in effect on
the relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. dollars, as reported on the relevant date in the
Wall Street Journal (or such other reliable source as me be selected from time
to time by the Administrator in its discretion).

5.18.    Entire Agreement.    The Plan and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.



--------------------------------------------------------------------------------

EXHIBIT B TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE

ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN



--------------------------------------------------------------------------------

EXHIBIT C TO THE NON-QUALIFIED STOCK OPTION GRANT NOTICE

ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN PROSPECTUS